DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 have been amended to recite that the fluid flow permitted by the porous material/fabric holes occurs while the valve leaflets are in the closed configuration.  The closest prior art for this limitation is Osborne et al. (Pub. No.: US 2004/0225352) disclosing a prosthetic valve that permits retrograde flow.  The prosthetic valve includes openings 480, 482 which permit retrograde flow through the device while the valve orifice is closed.  However, Osborne does this with a hole in the same fabric that forms the valve leaflet, (e.g., fig. 7, 10) or by ending the fabric of the leaflet to provide an opening (fig. 9). Osborne lacks a fabric or porous material extending from the seal member to the plurality of valve leaflets as the portion which allows the retrograde flow.  
The next closest prior art is Case et al. (Pub. No.: US 2006/0058889) disclosing large porosity on a leaflet for allowing retrograde flow while the leaflet is closed (e.g., fig. 6, 9).  While the porosity may be controlled on the leaflet surface itself (fig. 9, 11), Case lacks a seal member disposed adjacent an exterior of the expandable anchor member, thus Case also lacks a fabric or porous material extending from the seal member to the plurality of valve leaflets as the portion which allows the retrograde flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774